Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
Claim 3 cancelled.
Claims 1-2 and 4-20 are allowable.
Reasons for Allowance
Claims 1-2 and 4-20 are allowable for the following reasons:
The instant application is deemed to be directed to a nonobvious improvement over the invention patented in Klymas et al. (WO 2017/192869).
Applicant’s arguments of current amendment with respect to claim 1, have been fully considered and are persuasive, that the amendments has made claim 1 become allowable by incorporating it with the allowable subject matters from original claim 3 as indicated in previous Office Action dated 12/24/2021.
Accordingly, claim 1 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious of “a fiber tip protective structure that surrounds at least a distal end of a surgical laser fiber, the surgical laser fiber including at least a core, a cladding layer, and one or more buffer layers surrounding the core and cladding layer and extending a length of the fiber, at least one buffer layer being stripped at the distal end, the surgical laser fiber being inserted through a scope to a treatment site and the distal end of the surgical laser fiber being visible through the scope when the distal end is at the treatment site, wherein scale-indicating markings are applied to the fiber tip protective structure to enable a size of tissues or objects within a field of view of the scope to be determined, and the scale-indicating markings are uniformly spaced ruler or scale lines” in combination with the rest of the limitation of the base claims.  It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
Thus, claims 2, 4-10, 13-15, and 17-18 are allowed in virtue of dependency of claim 1
Claims 11 and 16 indicated previously as depending claims but containing allowable subject matters, now hereby, become allowable as they have been rewritten in independent form to include all the limitations of the base claim 1.  Therefore, claims 11 and 16 are allowed for the reason as stated above.
Claims 12 and 19 are allowed in virtue of dependency of claim 11.
Claim 20 is allowed in virtue of dependency of claim 16.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q LAM whose telephone number is (571)272-9790.  The examiner can normally be reached on Flex M-F 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Hung  Lam/
Patent Examiner, Art Unit 2883



/KAVEH C KIANNI/Primary Examiner, Art Unit 2883